Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 29, 2020                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

  161138 & (53)(61)(62)(63)                                                                               David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 161138
                                                                    COA: 344600
                                                                    Monroe CC: 17-244009-FC
  EDDIE LEE SKELLETT,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED and
  the motion for bond pending appeal is DENIED. The motion to file a pro per supplement
  is GRANTED. The motion to seal Appendix F of the application for leave to appeal is
  GRANTED. The Court finds that there is good cause to seal Appendix F because it
  contains confidential and privileged documents. There is no less restrictive means to
  adequately and effectively protect the specific interests asserted. See MCR 8.119(I). The
  application for leave to appeal the March 3, 2020 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 29, 2020
         t0526
                                                                               Clerk